Oo ON DD FO Fe WO NO em

NY SB NN NN NY RD rR
N DBD 8 FF WO NY RB CO OD MW NY WD wT B® OO SB SS

BERMAN O’CONNOR & MANN
Suite 503, Bank of Guam Bldg.
111 Chalan Santo Papa

Hagatna, Guam 96910

Telephone No.: (671) 477-2778
Facsimile No.: (671) 477-4366

Attorneys for Plaintiff:

R.G.M.
IN THE UNITED STATES DISTRICT COURT OF GUAM
R.G.M., CIVIL ACTION NO.
Plaintiff,
vs. VERIFIED COMPLAINT FOR
DAMAGES FOR:
BOY SCOUTS OF AMERICA, a
congressionally chartered corporation, 1. Negligence
authorized to do business in Guam; 2. Negligent Supervision
BOY SCOUTS OF AMERICA ALOHA 3. Negligent Hiring and Retention
COUNSEL CHAMORRO DISTRICT; 4. Breach of Fiduciary Duty /

DOE ENTITIES 1-5; and DOE- Confidential Relationship
INDIVIDUALS 6-50, inclusive,
JURY TRIAL DEMANDED
Defendants.

 

 

 

Plaintiff R.G.M. (“R.G.M.”) files this Complaint for damages based on prior
sexual abuse (the “Complaint”) against Defendants Boy Scouts of America, a
congressionally chartered corporation, authorized to do business on Guam, the Boy
Scouts of America Aloha Council Chamorro District, ; and DOES 1-50 (“Defendants”).

I. JURISDICTION AND VENUE

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

2. Venue is appropriate because this is the location in which a substantial
part of the events or omissions giving rise to the claim occurred.

Il. PARTIES

3. At all times relevant hereto, R.G.M. has been and is an individual who

attended Church at the Barrigada Parish, Guam, during his childhood years. When he

was a minor boy, R.G.M. was sexually abused by Louis Brouillard, an ordained priest

Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 1 of 30

 
oOo OO N DBD OF FF WO LPB -&

NN NN NN NDR Bw Re Re a
DR TF 8 O YD HK SF © ON Aa sk OHM BS

 

 

R.G.M. vs. Boy Scouts of Anterica Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

of the Roman Catholic Archbishop of Agana, and a scoutmaster for the Boy Scouts of
America and its Boy Scouts of America Aloha Council Chamorro District. R.G.M. is
currently 53 years old. Plaintiff R.G.M. is identified throughout this complaint by his
initials in order to protect his privacy.

4. At all times relevant hereto, and upon information and belief, Roman
Catholic Archbishop of Agana, a corporation sole, in accordance with the discipline
and government of the Roman Catholic Church, is the legal name for the Archbishop
of Agana, also known as Archdiocese of Agana. (“Agana Archdiocese”), which is and
has been at all time relevant hereto a non-profit corporation organized and existing
under the laws of Guam, authorized to conduct business and conducting business in
Guam, with its principal place of business in Guam. The Agana Archdiocese is an
entity under the control of the Holy See, based in Vatican City, Rome, Italy. The Agana
Archdiocese filed for Chapter 11 Bankruptcy in the Guam District Court in BK Case
No. 19-00010. Plaintiff will pursue his claims against the Agana Archdiocese strictly
within the Bankruptcy proceeding.

5. At all times relevant hereto, and upon information and belief, the Boy
Scouts of America (“BSA”) was a corporation authorized to do business in Guam, and
to this day, BSA regularly transacts business throughout Guam. At all times relevant
to this complaint, BSA authorized local councils and local organizations to charter,
sponsor, and operate Boy Scout troops throughout Guam, including defendant Boy
Scouts of America Aloha Council Chamorro District (“Aloha Council”). The BSA and
Aloha Council participated in, if not directly controlled, the selections of Scout leaders
and troops, and retained and exercised the ultimate authority to decide who could be
a Scout troop leader. The BSA and Aloha Council also had the right to control the
means and manner of the staffing, operation, and oversight of any Scout troop. In
exchange for the use of BSA’s name, programming, and endorsement, the leaders and

members of the individual Scout troops would pay BSA an annual membership fee.

-2-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 2 of 30

 
oS 7 N DBD OF fF WO PP we

NP N NN NN ND RR OR ee ee a
DT Fe YY KY KF SG ODO DN DD OT B WO Pp FS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

BSA is responsible and liable in whole or in part, directly or indirectly, for the
wrongful acts complained of herein.

6. At all times relevant hereto, and upon information and belief, the Aloha
Council, which is and has been a non-profit corporation that regularly conducted
business in Guam, and acted as an agent of BSA under its direction, supervision, and
jurisdiction. Aloha Council is responsible and liable in whole or in part, directly or
indirectly, for the wrongful acts complained of herein.

7. The BSA and Aloha Council operate Scouting programs, which invite
and seek out the participation of children. The BSA and Aloha Council, through their
Scout leaders, employees, servants, officers, volunteers, and/or agents, have control
over those activities involving children. BSA has the power to appoint, supervise,
monitor, restrict and fire each person working with children within the Boy Scout
program.

8. At all times relevant hereto, Father Louis Brouillard (“Brouillard”), an
individual and an agent of the Agana Archdiocese, was a member of the clergy of the
Agana Archdiocese, and a Catholic priest working for the Agana Archdiocese.
Brouillard was ordained as a Catholic Priest in December 1948, and arrived on Guam
in 1949 where he worked in parishes and schools until 1981. At all times relevant
hereto, Brouillard was also an employee, volunteer, and/or agent of the BSA, who
worked as a scoutmaster and performed duties for the Aloha Council. On or about
October 11, 2018, Brouillard died at the age of 97. If not deceased, Brouillard would
have been individually liable, in whole or in part, directly or indirectly, for the
wrongful acts complained of herein.

9. Defendant-entities named herein as DOES 1-5, inclusive, are or at all
times relevant hereto, were insurance companies that provided general liability
coverage and/or excess level liability coverage pursuant to policies issued to the BSA,

and the Aloha Council. Defendant-individuals named here-in as DOES 6-50, inclusive,

-3-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 3 of 30

 
o OO NN DO OF FF WD} YP

NN NN NY PB NY Rm ROR a a a at
NS oO FF WY) HNO -—§ CO © DWN HR Oo B® WO LN Bw |

 

 

R.G.M. us. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

and at all times relevant hereto, were agents, employees, representatives and/or
affiliated entities of the BSA, and the Aloha Council, whose true names and capacities
are unknown to R.G.M. who therefore sues such defendants by such fictitious names,
and who will amend the Complaint to show the true names and capacities of each
such DOE defendant when ascertained. DOES 6-50 assisted, aided and abetted and /or
conspired with Brouillard, the BSA, and/or the Aloha Council to conceal, disguise,
cover up, and/or promote the wrongful acts complained of herein. As such, each such
DOE is legally responsible in some manner for the events, happenings, and/or
tortious and unlawful conduct that caused the injuries and damages alleged in this
Complaint.

10. Each defendant is the agent, servant and/or employee of other
defendants, and each defendant was acting within the course and scope of his, her or
its authority as an agent, servant and/or employee of the other defendants.
Defendants, and each of them, are individuals, corporations, alter egos and
partnerships of each other and other entities which engaged in, joined in and
conspired with the other wrongdoers in carrying out the tortious and unlawful
activities described in this Complaint; and defendants, each of them, ratified the acts
of the other defendants as described in this Complaint.

Ill. INTRODUCTORY ALLEGATIONS
A. Culture of Sexually Predatory Behavior

11. Since the inception of the priesthood many centuries ago, becoming a
Catholic priest has required numerous vows to be taken among them a vow of
celibacy, obedience to the laws of both God and society, and a variety of
responsibilities that elevated priests, nuns, and entities that utilized the services of
priests and nuns, to a high status in the community, which induced parents to entrust
their children to the care of priests and likewise induced children to submit to the

commands and will of priests:

-4-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 4 of 30

 
oS DF NN DO OF FF WO PO &

NY NN NN NN YQ RB] RR; OR OR RR a
DF F® WD NY KF CO Oo wO NN HDR oT BB }O PB Re |

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

12. The creation of the ritual of altar boy service as a component of the
Catholic mass and other religious services with the Catholic Church, if not originally
conceived as such, ultimately became a tool by which a sexually predatory priest
could gain access to young boys and such access was disguised in the form of
privileged opportunities by which the church invited certain young boys to serve as
altar boys, an opportunity that was viewed as a respectable and distinguished role for
a young boy in the community gave the boy status of wearing liturgical apparel
during church service and working side by side with the priests.

13. Further disguising the scheme to have sexual access to young boys was
the ritual of requiring altar boys to spend the night at the church rectory, ostensibly to
facilitate preparation for the following morning church services. By presenting the
overnight requests in this manner, priests routinely gained the approval of parents;
and often times the sexual abuses occurred during the night in their beds at the
priests’ residences. These seemingly routine practices of having altar boys stay
overnight served a predatory priest with a steady supply of victims under the auspices
and pretense of formal church protocol, which allowed the church to continually
operate a veritable harem of young boys who were readily available to pedophiles
who utilized the stature of the church into deceiving the community to regard them as
high-level well intentioned officials.

14. The systematic and ongoing pattern of sexual abuse of young children
was characteristic of an internal society within the Agana Archdiocese and whose
norms were based on pedophilic conduct disguised by the rituals and pageantry of
liturgical services, together with the aura or prestige that was inculcated in the
community and which caused Catholic parishioners to place the highest level of
confidence and trust in the church and its clergy. On information and belief, this
internal society of sexual corruption sustained itself through a conspiratorial

arrangement between priests and high officials in the Agana Archdiocese whereby

-5-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 5 of 30

 
o SF NN DBD FO &- |} PPO

NW N HN NY BY NR Re kk kd
DF FF WC NY FP CD Oo DW NY DR Oo B® WO BB we OO

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

they all understood and agreed to remain quiet about each others sexual abuse
misconduct, to tolerate such misconduct, and to withhold information about such
misconduct from third parties including victims’ parents or guardians and law
enforcements authorities, in order to protect the offenders and the Agana Archdiocese,
thereby placing their loyalty above their duty to protect the minor children and their
legal responsibilities.

15. Although BSA was originally conceived in the early twentieth century
out of a philosophy of good will aimed at promoting the health development of young
boys, the Catholic Church developed and maintained a relationship with the BSA in
Guam by which a pedophilic priest could exploit the opportunity to serve as a
scoutmaster for the specific purpose of having access to young boys. As alleged herein,
and on information and belief, this relationship between the BSA, the Aloha Council
and the Catholic Church resulted in numerous instances of sexual abuse and
molestation which were committed willfully by individual priests and were allowed
to occur due to the gross negligence and recklessness of the Agana Archdiocese, the
BSA, and the Aloha Council, which failed to properly oversee and manage this
relationship between the entities as alleged in more detail herein. On information and
belief, the BSA and the Aloha Council were willing to overlook and ignore the
sexually predatory conduct of a Catholic priest on Guam as part of a symbiotic
relationship between the entities by which the BSA and the Aloha Council gained
monetary revenues through the enrollment of young boys, and priests gained access to
boys to act out sexually abusive and predatory behaviors.

16. | On information and belief, sexually abusive practices arising out of the
relationship between BSA, the Aloha Council, and the Agana Archdiocese were
another extension of the internal culture of sexual corruption and abuse that

characterized the Agana Archdiocese in Guam.

-6-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 6 of 30

 
oS OB NN DO oO PP WO PO

NN NN NY NR mB Re a a
DOT FF WS NY FP DCD OO WwW NY DA OG B® WO PPO SB CO

 

 

Verilied Conglaine ke gamers Aloha Counsel Chamorro District, et al.

17. On information and belief, these sexually predatory norms were an
integral part of the standards and culture generated by the central authority of the
Roman Catholic Church based in Vatican City, Italy, which closely controlled the
operations of the Agana Archdiocese, and which aided and abetted such sexually
predatory and abusive practices by priests by failing to properly supervise the Agana
Archdiocese to prevent sexual misconduct, and engaging in actions to protect and
shield priests through such policies as transfers to other jurisdictions, maintaining an
internal code of silence, and choosing to remain willfully blind to the ongoing sexual
misconduct committed by Catholic priests.

18. These sexually predatory norms were also an integral part of the long-
term relationship between the Agana Archdiocese and the BSA which fostered an
environment conductive to the sexual abuse of young boys on Guam by encouraging
priests to serve as Scout leaders and exploiting the trust placed in the church by the
community of Guam such that parents willingly enrolled their young sons as Boy
Scouts and entrusted them to the priest-scout leaders during scouting events and
overnight outings, while the Agana Archdiocese and the BSA tolerated and remained
negligently blind to the rampant sexual abuse that was perpetuated on an ongoing
basis.

B. The Hiring and Retention of Brouillard

19. Brouillard was born at St. Cloud, Minnesota, on July 27, 1921.

20. He attended the St. Paul Seminary in St. Paul, Minnesota, for three years
as a Theology student, but was expelled in 1947 because of his associating too much
with young boys.

21. Brouillard became interested in Guam after meeting two Guamanian
students at a Catholic boys school in St. Paul.

22. Brouillard offered his services to Bishop Apollinaris Baumgartner on

Guam. Although Bishop Baumgartner was aware of Brouillard’s expulsion from St.

-7-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 7 of 30

 
o OW NN DBD OF F&F WO PO Bw

MN NM N NB DO BBR Re a ka
SS NE UO OO ON i a OO OR

 

 

R.G.M. os. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

Paul Seminary, he nevertheless made arrangements for Brouillard to complete his
preparation for the priesthood at St. Thomas Seminary in Denver, Colorado, and the
Capuchins, through Bishop Baumgartner, paid for his attendance there.

23.  Brouillard arrived on Guam in 1949, and assumed his role as a priest.

24. Bishop Baumgartner was a Capuchin. The Capuchins were primarily
responsible for the administration of the Catholic Church on Guam until
approximately 1970.

25. Brouillard was not a Capuchin, but was under the control and direction
of the Capuchins through Bishop Baumgartner, who had hired Brouillard despite his
expulsion from the St. Paul Seminary.

26. Bishop Baumgartner assigned Brouillard to various parishes on Guam
over the years. In 1961, Brouillard allowed boys to stay overnight in his rectory in
Mangilao, and was instructed in writing by Bishop Baumgartner to stop that practice.
Brouillard failed to do so, and was again instructed in writing in 1962 by Bishop
Baumgartner to immediately discontinue the custom of allowing boys to live in his
rectory. Brouillard, however, again failed to comply with this instruction.

27. _ Brouillard had multiple discussions with Bishop Baumgartner and other
priests over the years regarding Brouillard’s problems with sexually abusing children.
Bishop Baumgartner told Brouillard to try to do better and say prayers in penance.

28. During the period of July, 2016, through September, 2016, Brouillard met
on several occasions with an investigator retained by other claimants counsel, in the
course of which Brouillard made several admissions regarding his past sexual abuse of
minor boys while serving in both his capacities as a priest and as a scoutmaster in
Guam.

29. Asa follow up to the meetings with the investigator, on or about October
03, 2016, Brouillard signed a statement admitting to sexually abusing at least twenty

(20) boys. A true and accurate copy of Brouillard’s statement is attached hereto as

-8-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 8 of 30

 
o OF NN DBD OF &® }O NPN e&

NHN NM NN N KN NN kB! OR a pt
mS oO FF YO NY FP CO Oo ON DBD WT B® ]}O NBO KF OC

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

Exhibit “1”. While the statement contains admissions, it also contains remarks that

seek to minimize the misconduct as reflected in the excerpts below:

a)

b)

d)

f)

g)

“My name is Father Louis Brouillard. I am a retired Roman Catholic
priest. ...[ served the diocese of Guam in the 1940s through 1970s and
held many positions in the church.”

“Looking back now, I realize that I crossed the line with some of my
actions and relationship with the boys.”

“During some of the sex education talks, while at Santa Teresita, I did
touch the penises of some of the boys and some of the boys did
perform oral sex on me. Some of the incidents took place in Mangilao
at the rectory of the Santa Teresita Church. Because of the many years
that have passed, I do not remember the exact dates and times or the
names of the boys involved. There may have been 20 or more boys
involved. Other locations where the sexual contact may have
happened would be at San Vicente and Father Duenas Memorial
Schools.”

“At that time, I did believe that the boys enjoyed the sexual contact
and I also had self gratification as well.”

“T have come to learn the name of one of the boys I had sexual contact
with at the Santa Teresita rectory. His name is Leo Tudela. ... I
apologize to you Leo and the rest of the boys that I may have
harmed. I regret with all my heart any wrong J did to them. I pray for
all the boys I may have harmed and ask for their forgiveness from
God.”

“While in Guam my actions were discussed and confessed to area
priests as well as Bishop Apollinaris Baumgartner who had
approached me to talk about the situation. I was told to try to do
better and say prayers as a penance.”

“T believe the Catholic Church should be honest and _ truthful
regarding what happened on Guam during my time there.”

30. Despite extensive knowledge of Brouillard’s sexual abuse of children, the

Capuchins through Bishop Baumgartner failed to take any action to discipline,

-9-

Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 9 of 30

 
oO © NH DO OF F® WO NO

No N NO NB RR Re a ep at

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

reprimand or to remove Brouillard from Guam or to otherwise protect the Chamorro
children on Guam from abuse that was highly foreseeable to continue.

31. After the primary responsibility for the administration of the Catholic
Church on Guam passed from the Capuchins to the Agana Archdiocese in
approximately 1970, Brouillard continued his known clerical sexual abuse of children.

32. In 1970, Bishop Baumgartner passed away, and he was replaced by a
diocesan (Non-Capuchin) priest, Felixberto C. Flores, who was named Bishop of
Agana (“Bishop Flores”).

33. Brouillard also had many discussions with Bishop Flores regarding his
abuse, including one or more occasions when complaints had been made to legal
authorities regarding Brouillard’s abuse of children.

34. Despite such knowledge, Bishop Flores did not remove Brouillard from
Guam until April 2, 1981, in order to allow Brouillard to avoid arrest and criminal
prosecution for his clerical sexual abuse of children.

C. Sexual Abuse Inflicted on Plaintiff R.G.M.

35. In or around 1977-1978, when R.G.M. was the age of eleven (11) through
twelve (12), he was sexually abused on a Boy Scout outing. R.G.M. was an altar boy at
the Barrigada San Vicente Catholic Church. He was also a Boy Scout at Barrigada
during that same period of time. During this time, Brouillard was a priest, and he was
an employee, volunteer, and/or agent of the BSA. Brouillard worked as a scoutmaster
and performed duties for the Aloha Council.

36. The BSA has maintained that no boy can grow into the best kind of
citizenship without recognizing his obligation to God. The first part of the Scout Oath is:
“On my honor to do my best to do my duty to God” and the 12 point of the Scout Law
is “A Scout is reverent.” The BSA and Aloha Council encouraged its members to be
faithful in their religious duties and to serve the church, and as a result the Boy Scout

activities that R.G.M. participated in revolved around the church.

-10-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 10 of 30

 
0 FN DBD Oa B® WO ND BB

DRO pk

 

 

Verified Comtleine ta of inagee. Aloha Counsel Chamorro District, et al.

37.  Brouillard engaged in sexually predatory practices as a scoutmaster for
the BSA and the Aloha Council, when he conducted regular BSA outings. R.G.M. was
aspiring to join the Boy Scouts during Brouillard’s time as a Boy Scout leader. R.G.M.
went on two BSA outings to the Lonfit River. R.G.M. understood from the other boys
that if the Boy Scouts removed their clothes and swam naked, that in exchange they
would receive free fast food, which R.G.M. in fact did at McDonald’s.

38. On one of the BSA outings to the Lonfit River, R.G.M. was sexually
abused by Brouillard. This occurred on one occasion while R.G.M. swam naked and
Brouillard fondled and groped his genitals. Brouillard falsely claimed he was teaching
R.G.M. how to swim. This event was shocking to R.G.M. and because of this, he
stopped being an altar boy and he also lost interest in joining the BSA.

39. Upon information and belief, other priests and representatives of the
Agana Archdiocese, including Bishop Apollinaris Baumgartner, Bishop Felixberto C.
Flores, Archbishop Anthony S. Apuron, Monsignor Zoilo Camacho, now-deceased
Father Antonio C. Cruz, and individuals named herein as DOE defendants, were aware
of the sexual abuse committed by Brouillard and deliberately remained quiet and
withheld such information from third parties including victim’s parents or guardians
and law enforcement authorities, in order to protect Brouillard and the Agana
Archdiocese, thereby placing their loyalty to the church above their duty to protect the
minor children and their legal responsibilities.

40. Upon information and belief, the BSA and the Aloha Council knew of, or
should have known, that Brouillard was a sexual predator of young boys before he
sexually abused R.G.M. because Brouillard had been committing acts of sexual
molestation as a Boy Scout leader for approximately at least two and one-half decades
prior to sexually abusing R.G.M. It was well-known for years that Brouillard used his
positions as a scoutmaster to take boys swimming in the nude and to sexually abuse

Scout campers during overnight and day trips.

-11-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 11 of 30

 
o SD NN ODO OO FP DO LN ewe

NY NY NHN NN NY DBR BR Ry pk kek
SN FO FP WO NY RF DOF OO WN BD HO B® WO fO FSF |

 

 

Worihed Contents is of anaes. Aloha Counsel Chamorro District, et al.

41. On at least one occasion, a BSA executive on Guam named John Seigal
confronted Brouillard with stories that he had sexual activities with boys at scout camp.
Brouillard agreed to stop sexual activities with boys, but failed to do so. No action was
taken by the BSA against Brouillard.

42. BSA has had a long history of sexual molestation and abuse of young boys
that has been documented extensively both in the media and through numerous civil
and criminal litigations throughout the United States. There have been numerous Scout
leaders that have been sentenced in criminal prosecution for acts of sexual molestation
of minor boys. As a general reference the following Internet links can be viewed online:

https-//en.wikipedia.org/wiki/Boy_Scouts_of America

https://en.wikipedia.org/wiki/Boy_Scouts_ of America sex_abuse_cases
https://www.theguardian.com/world/2010/apr/29/boy-scouts-sexual-abuse-dykes
hitp://www.thenationaltriallawyers.org/2015/03/boy-scout-abuse/
hitp://www.reuters.cont/article/us-usa-boyscouts-abuse-id USBRE89HOZE20121018

43. Upon information and belief, the BSA and Aloha Council were notified
regarding Brouillard’s acts of sexual molestation. The BSA and Aloha Council had
known since the early 1920’s that men like Brouillard were using their positions as
scoutmasters to groom and sexually abuse Boy Scouts.

44. Founded in 1910, the BSA is one of the largest youth organizations in the
United States with millions of members. Throughout the BSA’s history, it has
consistently held itself out to the public as a “moral and safe” environment for boys to
participate in healthy outdoors activities and to be given proper guidance and
instructions. Millions of parents and Scouts have placed their trust in the BSA. An
estimated 20% of American boys have had contact with Scouting either as members or
by attending Boy Scout activities.

45. Upon information and belief, shortly after its inception, the BSA became

aware that a significant number of its adult Scout leaders, employees, servants, officers,

-12-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 12 of 30

 
Oo AF NN DBD FO B&B WO NH ew

NY N NN N NN YD BRR; Re; oe
De BD NY KF CS OO DWN DH wo B® WHO PO we oO

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

volunteers, and/or agents were using their position of trust and authority to
manipulate and sexually abuse young boys participating in the BSA’s Scouting
program.

46. Surprisingly, the BSA still continued to promote the safety,
trustworthiness, and wholesomeness of its program, even though it has been secretly
removing scoutmasters for child sexual abuse at an alarming rate since the 1920s. Its
own records demonstrate that the BSA has long-known yet concealed from its
members, Scouts, and Scouts parents that Scouting attracts pedophiles in large numbers
and that Scouts, far from being safe, are at heightened risks of sexual abuse by child
molesters. The BSA misrepresented to members, Scouts and Scouts parents that the
Scouts were safe in Scouting programs.

47. Beginning in the 1920s, the BSA created and maintained a highly
confidential file system that is often referred to as the “Ineligible Volunteer” files. The
purpose of the Ineligible Volunteer files was to identify Scout leaders, employees,
servants, officers, and volunteers, and/or agents of the BSA who were considered
“ineligible” to hold positions as a Scout leader, who posed a danger to children because
of a variety of moral offenses and who were declared unfit to volunteer. One of those
moral offenses was “perversion” with children. The most common reason for Scout
leaders, employees, servants, officers, volunteers, and / or agents of the BSA to be placed
in the Ineligible Volunteer files has been allegations of sexual abuse of boys. The
majority of the cases on file are perversion cases, and the BSA has referred to the subset
of Ineligible Volunteer files as the “Perversion Files”.

48. Upon information and belief, between 1965 and 1985, at least 1,200
“perversion” files were created for Scout leaders, employees, servants, officers,
volunteers, and/or agents of the BSA who had molested one or more children. There
was an average of more than one new child molester a week, and many of these

volunteers molested multiple Scouts and other boys. The BSA knew that not all

-13-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 13 of 30

 
o DO NN DO FO B® }D] PO me

NM N NY NN DN RB a
NF FF WB NY KF DS OO WD NY BD oT B® WO PPO » OO

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

molesters in Scouting were caught each year, particularly because some of the molesters
were shown to have abused Scouts and other boys for several years before detection.

49. The BSA went to significant lengths to keep the existence of their
Perversion File system and the problem of pedophiles Scout leaders a secret from its
members, Scouts, and Scout families. Upon information and belief, local councils, like
the Aloha Council, were instructed, and agreed, not to keep Perversion Files at their
offices, but rather to send everything to the BSA National Office. This was a material
risk that was unique to the Boy Scout program and was not something that R.G.M,,
R.G.M.'s parents/or guardians, or the general populations knew existed.

50. At some point in or about 1971, the Aloha Council was aware or should
have been aware that scoutmasters within the Aloha Council posed a danger of sexually
abusing Boy Scouts. The Aloha Council gained this knowledge through reports of
sexual abuse by scoutmasters operating within the Aloha Council’s geographic
boundaries.

51. For example, on information and belief, in or about 1971 or 1972, the
Chamorro Council Scout Executive, Roger D. Pelz, reported that the assistant
scoutmaster of Troop 32, David Joseph Ellington, initiated sexual contact with two
minor boys at the U.S. Coast Guard Naval Station in Guam. Mr. Ellington subsequently
left the area and relocated to Phoenix, Arizona, where he attempted to re-enroll in the
BSA as a Scout leader, employee, servant, officer, volunteer, and / or agent.

92. Despite knowing that more than a thousand men like Mr. Ellington had
used their positions in the BSA to groom and to sexually abuse children, the BSA and
Aloha Council never warned R.G.M., R.G.M.’s parents/or guardians, or other children
about danger of sexual abuse in Scouting.

53. Prior to the sexual molestation and abuse of R.G.M., BSA knew or should
have known that its Ineligible Volunteer Files and Perversion Files system did not

function as it was intended, was flawed, and in many cases was ineffective to address

-14-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 14 of 30

 
o 7A NN BD OU FF WHO PPO Hw

NM N NN NN NR BR; Re a at
STE BONER OL lOLLUDON OOOO OHS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

the sustained problem of sexual abuse of young boys by Scout leaders, employees,
servants, officers, volunteers, and/or agents of the BSA. Despite that knowledge, the
BSA did nothing to educate its members, Scouts and Scouts parents of the
ineffectiveness of the screening and tracking system and process. The BSA did nothing
to educate or inform members, Scouts and Scouts parents of the enormity of the
pedophile problem, nor did the BSA take action to correct its screening and/or
education system.

54. Instead, the BSA and its local councils, including the Aloha Council, on
information and belief, intentionally and actively concealed the continuous and
systematic danger of sexual abuse of boys in their programs by Scout leaders. The BSA
and the Aloha Council also actively promoted and represented to the public that their
Scouting programs were safe and wholesome and that their Scout leaders were safe and
trustworthy.

55. The BSA and the Aloha Council knew that Scouting, a closed system over
which the Boys Scouts held exclusive control related to participation and access, was
and still continues to be used by child molesters to gain access to and the trust of Scouts,
other boys, their families and the community. The BSA and the Aloha Council knew
that the majority of boys who were abused occurred during one-on-one situations, and
that R.G.M., R.G.M.’s parents and/or guardians and the families of other Boy Scouts
would consider this to be a material risk. Nevertheless, the BSA and the Aloha Council
did nothing to warn R.G.M., R.G.M.’s parents/or guardians or any of the other Boy
Scouts or their parents and/or guardians of the risks of molestation by Scout leaders,
employees, servants, officers, volunteers, and/or agents of BSA, and the BSA did
nothing to change the Boy Scout program prior to the representations and omission
they made to R.G.M., R.G.M. ‘s parents and/or guardians, or any of the other Boy
Scouts or their parents and/or guardians regarding Brouillard. Instead, the BSA

continued to make the same representations and omission to R.G.M., R.G.M.’s parents

-15-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 15 of 30

 
oS OF NN DB oO FF WHO PPO Bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

and/or guardians, or any of the other Boy Scouts or their parents and/or guardians,
knowing they were false and knowing they were being relied upon by them.

56. The BSA and the Aloha Council made these representations and
omissions with the intent of inducing R.G.M., R.G.M.’s parents and/or guardians, or
any of the other Boy Scouts or their parents and/or guardians, to rely on these
representations and omissions so they would continue to trust the BSA, Aloha Council,
and Brouillard and continue to pay to participate in Scouting.

97. The BSA and the Aloha Council knew that if they revealed the truth, their
revenues would sharply decrease, they would lose their prestige and reputation as a
“safe program for boys”, and they would likely face liability for the thousand of boys
who had already been sexually abused by Scout leaders, employees, servants, officers,
volunteers, and/or agents of the BSA.

58. For example, upon information and belief, on or about December 4, 1972,
BSA’s Executive Director of Registration and Subscription Services, Paul I. Ernst
(“Ernst”), sent a “personal and confidential” letter from the BSA’s national
headquarters to “all Scout executives” with the subject “Maintaining Standards of
Leadership.” In the letter, Ernst informed his Scout executives that he was enclosing
guidelines that were “carefully developed” by the BSA, but “because of the
misunderstandings which could develop if it were widely distributed”, he instructed
them to avoid sharing it “beyond the top management of your council’. The
memorandum outlined the manner in which local councils should report accusations,
however urges that the policy be kept confidential, advised the BSA staff to tell unfit
leaders that their actions would not be reported to anyone including law enforcement,
and stated that in some instances, the BSA was even willing to re-admit leaders whose
names have been included in the confidential files.

99. Upon information and belief, in another letter from Ernst to a local council

executive, dated on or about December 15, 1981, regarding a reported sexual predator

-16-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 16 of 30

 
Oo OF NN DD oO BP WHO PPO ew

N N N N NN NB BO eB Be ee
DT FF © NM KF SG Oo WN DAD ow B® DO P BS

 

 

Verified Contlaaar aes of Annee Aloha Counsel Chamorro District, et al.

Ernst wrote, “We have always asked that all the records in this type of situation be kept
in the national office and not in the local council office because of the embarrassment
that could be incurred if the wrong individuals would read the file.”

60. The BSA’s existing policies and procedures were not working to protect
the boys from being sexually abused by Scout leaders, employees, servants, officers,
volunteers, and/or agents of the BSA. Despite knowing that their policies were
insufficient, the BSA and the Aloha Council did nothing to warn R.G.M., R.G.M.’s
parents and/or guardians, or any of the other Boy Scouts or their parents and/or
guardians of that danger. Instead, they kept representing that the BSA program was
completely safe and its Scout leaders, employees, servants, officers, volunteers, and/or
agents were completely safe. Although the BSA eventually changed its policies and
procedure, it only did so after it was too late to protect R.G.M.

61. In or about 2012, the BSA was forced by court order to release over 20,000
pages of documentation on about 1,200 alleged child sex abuse cases within the
organization, covering the time period from approximately 1965 to 1985.

62. On information and belief, the BSA and the Aloha Council continues to
make false and misleading public statements regarding the risks of sexual abuse in
Scouting; continues to minimize and downplay the harm of sexual abuse to children in
Scouting; failed to reach out to provide support and assistance to boys it knows were
sexually abused by adult Scout leaders; continues to deny the truth about its historical
knowledge of the nature and extent of sexual abuse of scouts by adult Scout leaders;
and fails and refuses to take responsibility for their gross negligence for hiring,
retaining, or engaging the services of pedophiles.

63. At all times relevant hereto, Brouillard sexually abused R.G.M. when
R.G.M. was a minor and committed such acts while serving as a priest in the Barrigada

Parish, in both of his capacities as an agent and employee of the Agana Archdiocese,

-17-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 17 of 30

 
© A N BD oO F&® WO PP ew

NM N NON NON NB BR BR ee
NOR ON RB OLOMOUC ON OR

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

and/or while working as a scoutmaster for the BSA and the Aloha Council, which are
vicariously liable for his actions.

64. The BSA, the Aloha Council, and DOES 1-50, inclusive, knew or should
have known, that Brouillard had sexually abused R.G.M. and rather than reporting the
matter to law enforcement and without intervening so as to prevent Brouillard from
engaging in additional instances of sexual abuse, and without seeking to have
Brouillard acknowledge and take responsibility for his wrongful actions, they assisted
Brouillard with the specific purpose or design to keep Brouillard’s misconduct hidden
and secret; to hinder or prevent Brouillard’s apprehension and prosecution; and to
protect the BSA, Aloha Council, Agana Archdiocese, as well as the Roman Catholic
church as an international institution. Such tactics included paying Brouillard a
monthly stipend for many years up until his death, despite being inactive as a priest.

65. To this day, the BSA, the Aloha Council, DOES 1-50 never contacted
R.G.M., R.G.M.’s family, or children they know Brouillard had sexual contact with. The
BSA, the Aloha Council, and DOES 1-50 have been content with the situation that any
other children that were sexually abused by Brouillard while he was serving as a priest
and/or scoutmaster, will remain affected by guilt, shame and emotional distress.

66. Despite the prolonged and egregious sexual abuse, spanning a period of
several decades, neither the BSA, the Aloha Council, the Agana Archdiocese, nor the
Roman Catholic Church ever formally disciplined Brouillard.

67. In fact, the Agana Archdiocese has paid and continued to pay up through
Brouillard’s death, sums of money to Brouillard on a regular basis, ostensibly under the
guise of a retirement stipend. Brouillard’s name was included on a list released by the
Duluth diocese in December, 2013, of priests who had been credibly accused of sexual
abuse of young persons while serving in the diocese.

68. The criminal offense of Child Abuse is defined in 9 GCA § 31.30, which

states in pertinent part as follows:

-18 -
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 18 of 30

 
oS DA NN DBD oO B WO PPO Bm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

a) A person is guilty of child abuse when:
1) He subjects a child to cruel mistreatment; or
2) Having a child in his care or custody or under his control, he:

(B) subjects that child to cruel mistreatment; or
(C) unreasonably causes or permits the physical or, emotional
health of that child to be endangered

69. Under 19 GCA § 13101, the following relevant definitions are provided:

b) Abused or neglected child means a child whose physical or mental
health or welfare is harmed or threatened with harm by the acts or
omissions of the person(s) responsible for the child’s welfare;

d) Child means a person under the age of 18 years;

t) Harm to a child’s physical health or welfare occurs in a case where there
exists evidence of injury, including but not limited to:

(2) Any case where the child has been the victim of a sexual offense as
defined in the Criminal and Correctional Code; or

(8) Any case where there exists injury to the psychological capacity of a
child such as failure to thrive, extreme mental distress, or gross
emotional or verbal degradation as is evidenced by an observable and
substantial impairment in the child’s ability to function within a normal
range of performance with due regard to the child’s culture(.)

70. Under 9 GCA § 25A201, “sexual conduct” with a minor is defined as follows:

(0) Sexual Conduct means acts of sexual penetration, sexual contact,
masturbation, bestiality, deviate sexual intercourse, sadomasochistic abuse,
or lascivious exhibition of the genital or public area of a minor.

71. Under 9 GCA § 25.10(8), “sexual contact” is defined as follows:

(8) Sexual Contact includes the intentional touching of a victim’s or actor’s
intimate parts of the intentional touching of the clothing covering the
immediate area of the victim’s or actor’s intimate parts, if that intentional
touching can reasonably be construed as being for the purpose of sexual
arousal or gratification.

-19-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 19 of 30

 
o DO NN DBD OT FP WO PO we

NN NN NN NB em we oR Re kc
Ao F F NHN FP SF Oo we UY aarwm oO NH FS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

72. Under 9 GCA § 28.65, the crime of Indecent Exposure is set forth in pertinent

part as follows:

(a) A person is guilty of criminal sexual conduct in the second degree if the
person engages in sexual contact with another person and if any of the
following circumstances exists:

(1) that other person is under fourteen (14) years of age;

(2) that other person is at least fourteen (14) but less than sixteen (16)
years of age and the actor is a member of the same household as the
victim, or is related by blood of affinity to the fourth degree to the victim,
or is in a position of authority over the victim and the actor used this
authority to coerce the victim to submit.

73. Under 9 GCA § 28.65, the crime of Indecent Exposure is set forth in pertinent
part as follows:
A person is guilty of indecent exposure if he exposes his genitals or

performs any other lewd act under circumstances in which his conduct is
likely to be observed by any person who would be offended or alarmed.

74. Under 19 GCA § 13201(b), the following are required to report child abuse:

(b) Persons required to report suspected child abuse under Subsection (a)
include, but are not limited to, ... clergy member of any religious faith, or
other similar functionary or employee of any church, place of worship, or
other religious organization whose primary duties consist of teaching,
spreading the faith, church governance, supervision of a religious order, or
supervision or participation in religious ritual and worship, ...

IV. FIRST CAUSE OF ACTION

Child Sexual Abuse [Against Defendants the BSA, Aloha Council, and DOES 1-50]
79. Plaintiff re-alleges and incorporates by reference paragraphs 1 through

74 of this Complaint as if fully set forth herein.

-20-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 20 of 30

 
Oo Ff NN DBD OF BP WO PPO BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

76. Defendants the BSA, Aloha Council, and DOES. 1-50 (collectively
“Defendants” as alleged in this cause of action) are vicariously liable for the sexual
abuse committed upon R.G.M. by Brouillard. Public policy dictates that Defendants
should be held responsible for Brouillard’s wrongful conduct under the theory
commonly referred to as Respondeat Superior.

77. For the reasons set forth in the incorporated paragraphs of this
Complaint, the sexual abuse of R.G.M. arose from and was incidental to Brouillard’s
employment with, or service on behalf of the Agana Archdiocese, the BSA, and the
Aloha Council, and while Brouillard was acting within the scope of his employment
with the Agana Archdiocese and service on behalf of the BSA or its Aloha Council, at
the time he committed the acts of sexual abuse, which were foreseeable to Defendants.

78. Defendants, on information and belief, ratified and/or approved of
Brouillard’s sexual abuse by failing to adequately investigate, discharge, discipline
and/or supervise Brouillard and other priests, Scout leaders, employees, servants,
officers, volunteers, and/or agents known by Defendants to have sexually abused
children, or to have been accused of sexually abusing children; by concealing evidence
of Brouillard’s sexual abuse both as a priest and as a scoutmaster; failing to intervene
to prevent ongoing and/or further sexual abuse; by failing to report the sexual abuse
as required under 19 GCA § 13201(b); by allowing Brouillard for decades to continue
in service as a Catholic priest working for the Agana Archdiocese and as a scoutmaster
for the BSA and its Aloha Council.

79. Despite the pretense of policies and procedures to investigate and
address instances of child sexual abuse by priests working for the Agana Archdiocese,
and serving as Scout leaders on behalf of the BSA and the Aloha Council, as well as
their employees, servants, officers, volunteers, and/or agents. Defendants, on
information and belief, implemented such policies and procedures for the purpose of

avoiding scandal, to maintain secrecy and to preserve loyalty to fellow clergy of the

-21-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 21 of 30

 
Oo DB N BD OF Bw WO PPO »

YN NY NY NY NY NY RB RB eR ee eo
DR 7 8 O NY KH SG © oD Yaa rn Oo VN eS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

Agana Archdiocese, and to serve as Scout leaders on behalf of the BSA and the Aloha
Council, as well as their employees, servants, officers volunteers, and/or agents,
including child molesting clergy working for the Agana Archdiocese, and serving as
Scout leaders on behalf of the BSA and the Aloha Council, rather than the protection of
children. Such hypocritical conduct by Defendants has served to systematically
encourage, perpetuate and promote sexually abusive conduct by priests both in their
role as clergy for the Agana Archdiocese, and as Scout leaders for the BSA and the
Aloha Council.

80. The Agana Archdiocese either had actual knowledge of Brouillard’s
sexual abuse of numerous other minors whom Brouillard victimized, or could have, or
should have, reasonably foreseen that Brouillard was committing and would commit
sexual abuse of other minors. Such knowledge included direct awareness by former
Agana Archbishop Apollinaris Baumgartner, as reflected in the following excerpt from

Brouillard’s statement attached hereto as Exhibit “1”:

“While in Guam my actions were discussed and confessed to
area priests as well as Bishop Apollinaris Baumgartner who
had approached me to talk about the situation. I was told to
try to do better and say prayers as a penance.”

81. Defendants BSA and its Aloha Council either had actual knowledge of
Brouillard’s sexual abuse of numerous other minors whom Brouillard victimized, or
could have, or should have, reasonably foreseen that Brouillard was committing and
would commit sexual abuse of other minors. To date the BSA has acknowledged that
Brouillard victimized minor boys while serving as a scoutmaster, as reflected in the
excerpts taken from an interview with Jeff Sulzbach, the chief executive officer of the

Boy Scouts of America Aloha Council on March 5, 2017, attached hereto as Exhibit “2”:

“Upon learning of the reports, we took immediate action to
preclude individual (Brouillard) from any further
participation in the scouting program.” Though Sulzbach

~22-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 22 of 30

 
Oo SF NN ODO OF FF }) HY em

NY N NN NY NN NOB RR; ek a a
DF FF © NHN FF SG Oo ww NY DA a B&R Oo HP BS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

could not say when exactly the Boy Scouts became aware of
the reports of Brouillard’s sexual abuse of children on Guam,
he said it was possible that the organization did not take
action against the priest until sometime after the 1970s.”

82. As a direct and proximate result of the Defendants’ above - described
conduct, R.G.M. has suffered, and continues to suffer, great pain of mind and body,
shock, emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,
and loss of enjoyment of life.

83. By engaging in the conduct described herein, Defendants acted with
malice, oppression, and/or fraud, entitling R.G.M. to exemplary and punitive
damages.

V. SECOND CAUSE OF ACTION
Negligence [Against All Defendants]

84. Plaintiff re-alleges and incorporates by reference paragraphs 1 through
83 of this Complaint as if fully set forth herein.

85. Defendants the BSA, Aloha Council, and DOES 1-50 (collectively
“Defendants” as alleged in this cause of action) had a duty to protect R.G.M. when he
was entrusted to Brouillard’s care by R.G.M.’s parents. R.G.M.’s care, welfare, and/or
physical custody were temporarily entrusted to Defendants, and Defendants accepted
the entrusted care of R.G.M. As such, Defendants owed to R.G.M,, as a child at the
time, a special duty of care, in addition to a duty of ordinary care, and owed to R.G.M.
the higher duty of care that adults dealings with children owe to protect them from
harm.

86. By virtue of this unique authority and position as a Roman Catholic
priest and/or a scoutmaster, on information and belief, Brouillard was able to identify
vulnerable victims and their families upon which he could perform such sexual abuse;
to manipulate his authority to procure compliance with his sexual demands from his

victims; to induce the victims to continue to allow the abuse; and to coerce them not to

~ 23.
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 23 of 30

 
So PF NN DBD TO BR } PO ew

MN NN NN NR NY OR a a
DSF YW NY BF COC Oo OWN A oa B® wD BF SG

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

report it to any other persons or authorities. As a priest and as a scoutmaster,
Brouillard had unique access to a position of authority within Roman Catholic families
and/or families that were actively involved in activities sponsored by the BSA and its
Aloha Council, like the family of R.G.M. such access, authority and reverence was
known to the Defendants and encouraged by them.

87. Defendants, by and through their agents, servants and employees, knew
or reasonably should have known, of Brouillard’s sexually abusive and exploitative
propensities and/or that Brouillard was an unfit agent. If was foreseeable that if
Defendants did not adequately exercise or provide the duty of care owed to children
in their care, including but not limited to R.G.M., the children entrusted to Defendants’
care would be vulnerable to sexual abuse by Brouillard.

88. Defendants breached their duty of care to the minor R.G.M. by allowing
Brouillard to come into contact with R.G.M. as a child without supervision; by failing
to adequately supervise, or negligently retaining Brouillard whom they permitted and
enabled to have access to R.G.M.; by failing to properly investigate; by failing to
inform, or concealing from R.G.M.’s parents, guardians, or law enforcement officials
that Brouillard was or may have been sexually abusing minors; by holding out
Brouillard to R.G.M.’s parents or guardians, and to the community of Guam at large,
as being in good standing and trustworthy as a person of stature and integrity.
Defendants cloaked within the facade of normalcy Brouillard’s contact with R.G.M.
and/or with other minors who were victims of Brouillard, and deliberately concealed
and disguised the sexual abuse committed by Brouillard.

89. As a direct and proximate result of the Defendants’ above - described
conduct, R.G.M. has suffered, and continues to suffer, great pain or mind and body,
shock, emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,

and loss of enjoyment of life.

-24.
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 24 of 30

 
oS OD NN D oO FBP WO LP we

NY N NN NB NY DO ROB Re
a TF CO NHN KF FD OD wm NN BD oa B&B WO PH BS GS

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages
90. By engaging in the conduct described herein, Defendants acted with
malice, oppression, and/or fraud, entitling R.G.M. to exemplary and punitive
damages.
VI. THIRD CAUSE OF ACTION

Negligent Supervision
[Against Defendants the BSA, the Aloha Council, and DOES 1-50]

91. Plaintiff re-alleges and incorporates by reference pages 1 through 90 of
this Complaint as if fully set forth herein.

92. Defendants the BSA, Aloha Council, and DOES 1-50 (collectively
“Defendants” as alleged in this cause of action) had a duty to provide reasonable
supervision of both Brouillard and the minor child, R.G.M.; to use reasonable care in
investigating Brouillard; and to provide adequate warning to R.G.M.’s family, and to
families of other children who were entrusted to Brouillard, of Brouillard’s sexually
abusive and exploitative propensities and unfitness.

93. Defendants, by and through their agents, servants and employees, knew
or reasonably should have known of Brouillard’s sexually abusive and exploitative
propensities and/or that Brouillard was an unfit agent. Despite such knowledge,
Defendants negligently failed to supervise Brouillard in his position of trust and
authority as a parish priest and/or scoutmaster, where he was able to commit the
wrongful acts against R.G.M. alleged herein. Defendants failed to provide reasonable
supervision of Brouillard, failed to use reasonable care in investigating Brouillard, and
failed to provide adequate warning to R.G.M.’s family regarding Brouillard’s sexually
abusive and exploitative propensities and unfitness. Defendants further failed to take
reasonable measures to prevent future sexual abuse.

94. As a direct and proximate result of the Defendants’ above - described

conduct, R.G.M. has suffered, and continues to suffer, great pain of mind and body,

~25
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 25 of 30

 
o PFN DO oO FP WO NY BB

N N NN NY NY NY DOB BR Re a a at
DO Fe ! YN KF CFG OO WBN DBD UG B&B WO PP RD

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages
shock, emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,
and loss of enjoyment of life.
95. By engaging in the conduct described herein, Defendants acted with
malice, oppression, and/or fraud, entitling R.G.M. to exemplary and punitive damages.
Vil. FOURTH CAUSE OF ACTION

Negligent Hiring and Retention
[Against Defendants the BSA, Aloha Council, and DOES 1-50]

96. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 95
of this Complaint as if fully set forth herein.

97, Defendants the BSA, Aloha Council, and DOES 1-50 (collectively
“Defendants” as alleged in this cause of action) had a duty not to hire, retain, or engage
the services of Brouillard in light of his sexually abusive and exploitative propensities.

98. Defendants, by and through their agents, servants and employees knew,
or reasonably should have known, of Brouillard’s sexually abusive and exploitative
propensities and/or that Brouillard was an unfit agent. Despite such knowledge and/or
opportunity to learn of Brouillard’s misconduct, Defendants negligently hired, retained,
or engaged the services of Brouillard in his position of trust and authority as a parish
priest and scoutmaster, where he was able to commit the wrongful acts against R.G.M.
alleged herein. Defendants failed to properly evaluate Brouillard in advance by failing
to conduct necessary screening; failed to properly evaluate Brouillard’s conduct and
performance as an employee of, or provider of services to the Defendants; and failed to
exercise the due diligence incumbent upon employers to investigate employee
misconduct, or to take appropriate disciplinary action, including immediate termination
and reporting and referral of Brouillard’s sexual abuse to appropriate authorities.
Defendants negligently continued to retain Brouillard in his service as a Catholic priest
and scoutmaster, working or providing services for Defendants, which enabled him to

continue engaging in the sexually abusive and predatory behavior described herein.

-26-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 26 of 30

 
oS 7 NN DBD OF Be YC PP Bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

99. As a direct and proximate result of the Defendants’ above ~ described
conduct, R.G.M. has suffered, and continues to suffer, great pain of mind and body,
shock, emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,
and loss of enjoyment of life.

100. By engaging in the conduct described herein, Defendants acted with

malice, oppression, and/or fraud, entitling R.G.M. to exemplary and punitive damages.

VII. FIFTH CAUSE OF ACTION

Breach of Fiduciary Duty And/Or Confidential Relationship
[Against All Defendants]

101. Plaintiff re-alleges and incorporates by reference paragraphs 1 through
107 of this Complaint as if fully set forth herein.

102. By holding Brouillard out as a safe, trustworthy and highly ethical
scoutmaster with integrity, Defendants BSA, Aloha Council and DOES 1—50, together
with Brouillard himself, invited, counseled, encouraged and induced the community of
Guam, including parents or guardians of children to join the Boy Scouts; and
particularly as to parents or guardians of children who were already paid members of
the BSA and Aloha Council, to have trust and confidence in the BSA, the Aloha Council
and its Scout leaders, employees, servants, officers, volunteers, and/or agents, and to
entrust their children to the company of scoutmasters and specifically to Brouillard,
including allowing their children to be alone with Brouillard without supervision, and
to camp out over night at BSA and Aloha Council activities. Defendants BSA, and
Aloha Council actively exploited the reputation of the Catholic Church for the purpose
of encouraging membership of the Boy Scouts, thereby facilitating the availability of
minor boys to a pedophilic priest. In this way, Defendants BSA, and Aloha Council,
maintained a symbiotic relationship by which each recruited minors for sexual
pleasures. Through such actions, Defendants collectively created and entered into a

fiduciary and/or confidential relationship with its members, including parents or

-27-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 27 of 30

 
SoS © N DB OF BB WO pO Bw

NM N NM N NY NY NY Be Be ee oe
D7 PF COC YN FY SS © we UN Aask oa pH A Ss

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.

Verified Complaint for Damages

guardians and their children, and in particular, children who were members of the BSA
and the Aloha Council. Accordingly, Defendants collectively created and entered into a
fiduciary and/or confidential relationship specifically with the minor child R.G.M.

103. Through such fiduciary and/or confidential relationship, Defendants
collectively caused parents or guardians to entrust their children to members of the
Agana Archdiocese, serving both in their role as priests and scoutmasters, and
specifically entrusted their children to Brouillard, including the parents of R.G.M.,
which resulted in R.G.M. serving as an altar boy and joining and becoming a member of
the BSA and its Aloha Council and participating in its activities, resulting in the subject
acts of sexual abuse described herein.

104. Defendants collectively breached their fiduciary and/or confidential
relationship with the minor child R.G.M. by violating the trust and confidence placed in
them by parishioners and/or members, and specifically by the minor child R.G.M., and
by engaging in the wrongful acts described in this Complaint.

105. As a direct and proximate result of the Defendants’ above - described
conduct, R.G.M. has suffered, and continues to suffer, great pain of mind and body,
shock, emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,
and loss of enjoyment of life.

106. By engaging in the conduct described herein, Defendants acted with
malice, oppression, and/or fraud, entitling R.G.M. to exemplary and punitive damages.
IX. REQUEST FOR RELIEF

WHEREFORE, Plaintiff R.G.M. requests judgment against all Defendants, both
jointly and severally, on all counts as follows:

1. For all general, special, exemplary and punitive damages, as allowed by
law in a sum to be proven at trial and in an amount not less than $5,000,000.00;
2. For costs and fees incurred herein;

3. Attorneys’ fees, as permitted by law; and

- 28 -
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 28 of 30

 
Oo FN DBD oO Be WO pO Re

Mm NM NY NN NNR BR ee ek
DST WON FR SG Oo wm NN A oO BR OO DN BA Ss

 

 

R.G.M, os: Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages
4. For other such and further relief as the Court may deem just and proper.
X. DEMAND FOR JURY TRIAL
Plaintiff R.G.M., through his undersigned counsel, hereby demands a jury trial of
six (6) be sought to hear the above-entitled and enumerated action.

Respectfully submitted this v5 day of Jc Whby , 2020.

BERMAN O’CONNOR & MANN

/

ae

MICHAEL J. BERMAN, ESQ.

-29-
Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 29 of 30

 
oS OO N DBD oO B® }O LP ew

pd pk ed
WO NYO se ©

14

 

 

R.G.M. vs. Boy Scouts of America Aloha Counsel Chamorro District, et al.
Verified Complaint for Damages

VERIFICATION
R.G.M. declares and states that he is the PLAINTIFF in the foregoing
COMPLAINT; that he has read said VERIFIED COMPLAINT FOR DAMAGES and
knows the contents thereof to be true and correct, except as to the matters which may
have been stated upon his information and belief; and as to those matters, he believes
them to be true.

I declare, under penalty of perjury, this aiday of . Janu avy , 2020, that the

foregoing is true and correct to the best of my knowledge.

Cohep I Wortong

R.G.M.

SUBSCRIBED and SWORN to before me, a notary public in and for Guam, this

JTth day of .. Januar , 2020, by R.G.M.
——
Owih. oy

Se

NOTARY PUBLIC

 

JENNIFER BANAYAT QUITUGUA
- NOTARY PUBLIC
In and for Guam, U.S.A.
My Commission Expires: APRIL 20, 2021
P.O. Box 5580, Hagatna, Guam 96932

 

 

 

Cds . “, ae
Pe ky aha
Pika aaa

- 30 -

 

Case 1:20-cv-00005 Document1 Filed 01/27/20 Page 30 of 30

 
